Citation Nr: 1512011	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-07 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

1.  Entitlement to an initial compensable rating for residuals of prostate cancer. 

2.  Entitlement to a total disability evaluation based on individual unemployability as a result of service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, had active military service from November 1958 to July 1963 and from December 1963 to April 1979.  
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for prostate cancer status post prostatectomy without residuals associated with herbicide exposure and assigned a noncompensable rating effective February 10, 2012.  The Veteran appealed the initial rating in this decision, and the matter is now before the Board.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's prostate cancer was in remission, his symptoms did not include voiding dysfunction causing urine leakage, signs or symptoms of urinary frequency, or obstructive voiding, and the Veteran did not have a history of recurrent symptomatic urinary tract infections; however, the Veteran had erectile dysfunction associated with prostate cancer and diabetes mellitus type II.

2.  The Veteran is service connected for diabetes mellitus type II with erectile dysfunction and his erectile dysfunction symptoms are already contemplated and rated pursuant to the rating schedule.  




CONCLUSION OF LAW

The criteria for an initial compensable disability rating for service-connected residuals of prostate cancer have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.31, 4.115a, 4.115b, DC 7528 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Veteran's appeal for a higher rating is an appeal from the initial assignment of a disability rating following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Prostate cancer warrants a 100 percent evaluation for malignant neoplasms of the genitourinary system.  38 C.F.R. § 4.115b, DC 7528.  However, in every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, as is the case in DC 7528, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  The Veteran's was service connected for prostate cancer status post prostatectomy without residuals associated with herbicide exposure effective February 2012, and was assigned an initial rating of 0 percent disabling pursuant to DC 7528 for malignant neoplasms of the genitourinary system (prostate cancer).   

Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  38 C.F.R. § 4.115b, DC 7528 (Note).  If there has been no local reoccurrence or metastasis, any residual disability will be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  Id. 

The types of voiding dysfunction found in 38 C.F.R. § 4.115a are listed below.  The particular voiding condition is to be rated as urine leakage, urinary frequency, or obstructed voiding. 

Voiding dysfunction rated as urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence): requiring the wearing of absorbent materials which must be changed less than 2 times per day, warrants a 20 percent rating; requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, warrants a 40 percent rating; and, requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day, warrants a 60 percent rating. 

Voiding dysfunction rated as urinary frequency: daytime voiding interval between 2 and 3 hours, or awakening to void 2 times per night, warrants a 10 percent rating; daytime voiding interval between 1 and 2 hours, or awakening to void 3 to 4 times per night, warrants a 20 percent rating; and, daytime voiding interval less than 1 hour, or awakening to void 5 or more times per night, warrants a 40 percent rating. 

Voiding dysfunction rated as obstructed voiding: obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year, warrants a noncompensable (0 percent) rating; marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of 1) post void residuals greater than 150 cc, 2) uroflowmetry, markedly diminished peak flow rate (less than 10 cc/sec), 3) recurrent urinary tract infections secondary to obstruction, or 4) stricture disease requiring periodic dilatation every 2 to 3 months, warrants a 10 percent rating; and, urinary retention requiring intermittent or continuous catheterization, warrants a 30 percent rating. 

Private medical records from April 2011 show that the Veteran had symptoms of an elevated prostate-specific antigen, and the private physician suspected that it was malignant.  This doctor diagnosed the Veteran with a malignant neoplasm of the prostate that month, and the Veteran underwent a cryosurgical ablation of the prostate in early May 2011 with no noted complications from the surgery.  

Later in May 2011, the Veteran had a follow-up appointment with this private physician and the physician noted that the Veteran was feeling good and had nothing new or different to report.  The physician noted that the Veteran had passed his voiding trial, and he prescribed an antibiotic medication to the Veteran.  

The Veteran saw this physician again in August 2011 for a follow-up appointment three months after his surgery.  The doctor noted that the Veteran had no incontinence, urgency, or other voiding complaints; however, the Veteran was noted as not having any erections.  Although the Veteran was diagnosed with impotence of organic origin, the physician noted that the Veteran was doing extremely well following the cryosurgical ablation of the prostate.  The doctor noted that the Veteran's prostate-specific antigen was undetectable, which was an excellent baseline to start with, and the doctor prescribed him medication and a vacuum pump for his erectile dysfunction.  

During a follow-up in November 2011, the Veteran reported to this private physician that he was not having any difficulty with voiding and that he had no incontinence.  The physician noted that the Veteran was doing well, that he was not having any complaints, and that he was utilizing a vacuum pump with excellent results.  Moreover, the Veteran reported no difficulty urinating, hematuria, or increased frequency. 

The Veteran filed a claim for entitlement to service connection for prostate cancer as due to exposure to herbicides that was received by the RO in February 2012.  Also during this month, the Veteran saw the private physician for a follow-up appointment nine months after his cryosurgical ablation.  The Veteran reported to the physician that he was doing well since the previous visit and that he did not have any incontinence or voiding difficulty.  He again reported no difficulty urinating, hematuria, or increased frequency.  

The Veteran had a one-year follow-up appointment after his surgery with this physician in May 2012 in which the doctor noted that the Veteran's prostate-specific antigen had dropped undetectable levels since his surgery.  The doctor noted that the Veteran had no urinary complaints or incontinence, and that the Veteran had good erectile capacity using a vacuum pump and medication.  Although the Veteran had an abnormal and increased prostate-specific antigen, the doctor noted that there we no associated symptoms, including no abdominal pain, back pain, chills, constipation, diarrhea, dribbling, dysuria, groin pain, hematuria, nausea, nocturia, retention, straining stream, stress incontinence, temperature, urgency, urge incontinence, urine odor, vomiting, or weight loss.  

In connection with his service connection claim, the Veteran underwent an examination for VA in May 2012 (performed by QTC Medical Services) during which a urinalysis, a complete blood count, a total assay of prostate-specific antigen, and a comprehensive metabolic panel were performed.  The examining physician diagnosed the Veteran with prostate cancer status-post prostatectomy, noted the relevant medical history, and indicated that the Veteran's cancer was in remission.  The physician noted that the Veteran had a prostatectomy, that his treatment was completed, and that he was currently in watchful waiting status.  While the physician noted that the Veteran had erectile dysfunction as a residual of prostate cancer, he indicated that the Veteran's symptoms do not include voiding dysfunction causing urine leakage, signs or symptoms of urinary frequency, obstructive voiding, or voiding dysfunction requiring the use of an appliance.  The physician indicated that the Veteran does not have a history of recurrent symptomatic urinary tract infections.  Moreover, the physician noted that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms, and that his prostate cancer does not impact his ability to work.  

In a June 2013 statement in support of his claim, the Veteran contended that he only received medical treatment for his prostate cancer from the private physician mentioned above, indicating that no other medical evidence is available to associate with the claims file for this disability. 

In light of the private physician's many medical records and the May 2012 VA fee-basis examination, it is clear that the Veteran does not currently have a diagnosis for malignant neoplasms of the genitourinary system after his successful May 2011 surgery.  Additionally, the Veteran has not contended that he has any symptoms of voiding dysfunction or renal dysfunction associated with residuals of prostate cancer.  In fact, he denied any such symptoms to both the private physician who treated him and the May 2012 examiner for VA, and both of these medical professionals reported the lack of renal dysfunction and voiding dysfunction symptoms.  Thus, the Board determines that all of the evidence of record, both lay and medical, reflects that during the entire appeal period, the Veteran's prostate cancer was in remission, his symptoms did not include voiding dysfunction causing urine leakage, signs or symptoms of urinary frequency, or obstructive voiding, and he did not have a history of recurrent symptomatic urinary tract infections 

Thus, the Board concludes that an initial rating in excess of 0 percent for prostate cancer status post prostatectomy without residuals associated with herbicide exposure is not warranted because the Veteran does not currently have prostate cancer or residuals of prostate cancer manifesting symptoms of renal dysfunction or voiding dysfunction. 

The Board acknowledges that the Veteran has erectile dysfunction, as indicated by the medical evidence of record and the Veteran's lay statements from his August 2012 notice of disagreement.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  Thus, the Board concludes that a higher evaluation based on his erectile dysfunction symptoms is not warranted because these symptoms are already contemplated and rated pursuant to the rating schedule for his service-connected diabetes mellitus type II with erectile dysfunction.

Extraschedular Consideration

The Board has also considered whether a referral for extraschedular ratings is warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected disability above reasonably describes and assesses the Veteran's disability level and symptomatology.  The criteria rate his prostate cancer disability on the basis of a lack of renal dysfunction and voiding dysfunction symptoms and the fact that his prostate cancer is in remission; thus, the demonstrated manifestations are contemplated by the provisions of the rating schedule.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment after treatment.  In other words, he did not have any symptoms from his service-connected disability that are unusual or different from those contemplated by the schedular criteria.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

As the Veteran's disability picture is not exceptional and is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  For this reason, the Board finds that the schedular rating criteria are adequate to rate the Veteran's residuals of prostate cancer, and referral for consideration of an extraschedular evaluation is not warranted.

Therefore, as the preponderance of the evidence is against an initial rating in excess of 0 percent for prostate cancer status post prostatectomy without residuals associated with herbicide exposure, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  A notice letter was sent to the Veteran in May 2012, prior to the initial adjudication of the claim to service connection for prostate cancer on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, as it pertains to the claim for a higher initial rating, where, as here, service connection has been granted and the initial rating of 0 percent has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records as well as records of private and VA treatment.  The duty to assist was further satisfied by an examination upon a fee-basis for VA in May 2012, during which a physician conducted a physical examination of the Veteran, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions has been met.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim for an increased rating and no further notice or assistance is required.





ORDER

Entitlement to an initial compensable rating for residuals of prostate cancer is denied.


REMAND

The Board notes that the Veteran is currently service connected for several disabilities which provide him with a combined rating of 80 percent from February 2010, and that he receives special monthly compensation for loss of use of a creative organ.  The record does not indicate whether the Veteran is currently employed.  In a March 2013 Substantive Appeal, the Veteran's representative stated that the Veteran "asks that due consideration is given to the issue of individual unemployability."  The Board acknowledges that it must review all issues which are reasonably raised from a liberal reading of the Veteran's substantive appeal.  See Rivers v. Gober, 10 Vet. App. 469, 471 (1997) (citing Myers v. Derwinski, 1 Vet. App. 127, 129 (1991)).  Thus, the Board concludes that an inferred claim for TDIU has been raised by the record pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

A TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2014).  In this case, the issue of entitlement to TDIU has not been developed nor considered by the RO in the first instance.  Therefore, the Board remands the TDIU issue to the RO for development and adjudication.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran concerning the requirements for a claim for entitlement to TDIU under 38 U.S.C.A. § 4.16.  The contents of the notification should comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Take appropriate steps to acquire and associate his responses with the claims file. 

2.  If the evidence of the record as a whole warrants it, and if the RO deems it appropriate, schedule the Veteran for an appropriate examination with an appropriate examiner to determine the impact of his service-connected disabilities on his employability.  The claims file should be provided to the examiner for review.  The examiner should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiner should describe the functional impact of service-connected disabilities on the Veteran's ability to secure or following substantially gainful employment.  A complete rationale should be provided for any opinions expressed. 

3.  After completing all indicated developments above and any other development deemed necessary, the RO should review and adjudicate the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


